

116 HR 8408 : Aircraft Certification Reform and Accountability Act
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8408IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo direct the Administrator of the Federal Aviation Administration to require certain safety standards relating to aircraft, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Aircraft Certification Reform and Accountability Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Safety management systems.Sec. 3. Expert review of organization designation authorizations for transport airplanes.Sec. 4. Certification oversight staff.Sec. 5. Disclosure of safety-critical information.Sec. 6. Periodic reviews of organization designation authorizations.Sec. 7. Limitations on delegation.Sec. 8. Oversight of organization designation authorization unit members.Sec. 9. Integrated project teams.Sec. 10. Oversight integrity briefing.Sec. 11. Appeals of certification decisions.Sec. 12. Employment restrictions.Sec. 13. Professional development and skills enhancement.Sec. 14. Voluntary safety reporting program.Sec. 15. Compensation limitation.Sec. 16. System safety assessments and other requirements.Sec. 17. Flight crew alerting.Sec. 18. Amended type certificates.Sec. 19. Whistleblower protections.Sec. 20. Pilot training.Sec. 21. Nonconformity with approved type design.Sec. 22. Implementation of recommendations.Sec. 23. Oversight of FAA compliance program.Sec. 24. Settlement agreement.Sec. 25. Human factors.Sec. 26. Technical corrections.Sec. 27. Definitions.2.Safety management systems(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall initiate a rulemaking proceeding to require each person who holds both a type certificate and a production certificate issued under section 44704 of title 49, United States Code, to adopt, not later than the earlier of the date that is 180 days after the issuance of the regulation required under this subsection or the date that is 4 years after the date of enactment of this Act, a safety management system consistent with the standards and recommended practices contained in annex 19 to the Convention on International Civil Aviation (61 Stat. 1180) in effect on the earlier of the date of the issuance of such regulations or the date that is 4 years after the date of enactment of this Act.(b)Contents of regulationsThe regulations issued under subsection (a) shall, at a minimum, include provisions for the Administrator’s approval of, and regular oversight of adherence to, a certificate holder’s safety management system adopted pursuant to such regulations.(c)DeadlineNot later than 12 months after the end of the comment period for the proposed rule issued pursuant to subsection (a), the Administrator shall issue a final rule with respect to such proposed rule.(d)Safety reporting programThe regulations issued under subsection (a) shall require a safety management system to include a confidential employee reporting system through which employees can report hazards, issues, concerns, occurrences, and incidents. A reporting system under this subsection shall include provisions for non-punitive reporting of such items by employees in a manner consistent with other confidential employee reporting systems administered by the Administrator. Such regulations shall also require a certificate holder described in subsection (a) to submit a summary of reports received under this subsection to the Administrator at least twice per year.(e)Code of ethicsThe regulations issued under subsection (a) shall require a safety management system to include establishment of a code of ethics applicable to all employees of a certificate holder, including officers, which clarifies that safety is the organization’s highest priority.(f)Protection of safety informationSection 44735(a) of title 49, United States Code, is amended—(1)by striking title 5 if the report and inserting the following:title 5—(1)if the report;(2)by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(2)if the report, data, or other information is submitted to the Federal Aviation Administration pursuant to section 2(d) of the Aircraft Certification Reform and Accountability Act..3.Expert review of organization designation authorizations for transport airplanes(a)Expert review(1)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall convene an expert panel (in this section referred to as the review panel) to review and make findings and recommendations on the matters listed in paragraph (2).(2)Contents of reviewWith respect to each holder of an organization designation authorization for the design and production of transport airplanes, the review panel shall review the following:(A)The extent to which the holder has implemented a safety culture consistent with the principles of the International Civil Aviation Organization Safety Management Manual, Fourth Edition (International Civil Aviation Organization Doc. No. 9589) or any similar successor document.(B)The effectiveness of measures instituted by the holder to instill, among employees and contractors of such holder that support organization designation authorization functions, a commitment to safety above all other priorities.(C)The holder’s capability, based on the holder’s organizational structures, requirements applicable to officers and employees of such holder, and safety culture, of making reasonable and appropriate decisions regarding functions delegated to the holder pursuant to the organization designation authorization.(D)Any other matter determined by the Administrator for which inclusion in the review would be consistent with the public interest in aviation safety.(3)Composition of review panelThe review panel shall consist of—(A)2 representatives of the National Aeronautics and Space Administration;(B)2 employees of the Administration’s Aircraft Certification Service with experience conducting oversight of persons not involved in the design or production of transport airplanes;(C)1 employee of the Administration’s Aircraft Certification Service with experience conducting oversight of persons involved in the design or production of transport airplanes; (D)2 employees of the Administration’s Flight Standards Service with experience in oversight of safety management systems;(E)1 appropriately qualified representative, designated by the applicable represented organization, of each of—(i)a labor union representing airline pilots involved in both passenger and all-cargo operations;(ii)a labor union, not selected under clause (i), representing airline pilots with expertise in the matters described in paragraph (2); (iii)a labor union representing employees engaged in the assembly of transport airplanes;(iv)the certified bargaining representative under section 7111 of title 5, United States Code, for field engineers engaged in the audit or oversight of an organization designation authorization within the Aircraft Certification Service of the Administration; and(v)the certified bargaining representative for safety inspectors of the Administration;(F)2 independent experts who have not served as a political appointee in the Administration and—(i)who hold either a baccalaureate or postgraduate degree in the field of aerospace engineering or a related discipline; and(ii)who have a minimum of 20 years of relevant applied experience;(G)4 air carrier employees whose job responsibilities include administration of a safety management system; and(H)4 individuals representing 4 different holders of organization designation authorizations, with preference given to individuals representing holders of organization designation authorizations for the design or production of aircraft other than transport airplanes or for the design or production of aircraft engines, propellers, or appliances.(4)RecommendationsThe review panel shall make recommendations to the Administrator regarding suggested actions to address any deficiencies found after review of the matters listed in paragraph (2).(5)Report(A)SubmissionNot later than 270 days after the date on which the review panel is established, the review panel shall transmit to the Administrator and the congressional committees of jurisdiction a report containing the findings and recommendations of the review panel regarding the matters listed in paragraph (2), except that such report shall include—(i)only such findings endorsed by 10 or more individual members of the review panel; and(ii)only such recommendations described in paragraph (4) endorsed by 18 or more of the individual members of the review panel.(B)Dissenting viewsIn submitting the report required under this paragraph, the review panel shall append to such report the dissenting views of any individual member or group of members of the review panel regarding the findings or recommendations of the review panel.(C)PublicationNot later than 5 days after receiving the report under subparagraph (A), the Administrator shall publish such report, including any dissenting views appended to the report, on the website of the Administration.(D)TerminationThe review panel shall terminate upon submission of the report under subparagraph (A).(6)Administrative provisions(A)Access to informationThe review panel shall have authority to perform the following actions if a majority of the total number of review panel members consider each action necessary and appropriate:(i)Entering onto the premises of an organization designation authorization holder described in subsection (a) for access to and inspection of records or other purposes.(ii)Notwithstanding any other provision of law, accessing and inspecting unredacted records in the possession of an employee or appointed political official of the Administration.(iii)Interviewing employees of such organization designation authorization holder or the Administration as necessary for the panel to complete its work.(B)Disclosure of financial interestsEach individual serving on the review panel shall disclose to the Administrator any financial interest held by such individual, or a spouse or dependent of such individual, in a business enterprise engaged in the design or production of transport airplanes, aircraft engines designed for transport airplanes, or major systems, components, or parts thereof. The Administrator shall publicly post such disclosure on the website of the Administration in a de-identified form.(C)Protection of proprietary information; trade secrets(i)MarkingThe custodian of a record accessed under subparagraph (A) may mark such record as proprietary or containing a trade secret. A marking under this subparagraph shall not be dispositive with respect to whether such record contains any information subject to legal protections from public disclosure.(ii)Nondisclosure for non-Federal government participants(I)Non-Federal government participantsPrior to participating on the review panel, each individual serving on the review panel representing a non-Federal entity, including a labor union, shall execute an agreement with the Administrator in which the individual shall be prohibited from disclosing at any time, except as required by law, to any person, foreign or domestic, any non-public information made accessible to the panel under subparagraph (A).(II)Federal employee participantsFederal employees serving on the review panel as representatives of the Federal Government and who are required to protect proprietary information and trade secrets under section 1905 of title 18, United States Code, shall not be required to execute agreements under this subparagraph.(iii)Protection of voluntarily submitted safety informationInformation subject to protection from disclosure by the Administration in accordance with sections 40123 and 44735 of title 49, United States Code, is deemed voluntarily submitted to the Administration under such sections when shared with the review panel and retains its protection from disclosure (including protection under section 552(b)(3) of title 5, United States Code). The custodian of a record subject to such protection may mark such record as subject to statutory protections. A marking under this subparagraph shall not be dispositive with respect to whether such record contains any information subject to legal protections from public disclosure. Members of the review panel will protect voluntarily submitted safety information and other otherwise exempt information to the extent permitted under applicable law.(iv)Protection of proprietary information and trade secretsMembers of the review panel will protect proprietary information, trade secrets, and other otherwise exempt information to the extent permitted under applicable law.(v)Resolving classification of informationIf the review panel and an organization designation authorization holder subject to review under this section disagree as to the proper classification of information described in this subparagraph, then the deputy chief counsel of the Administration shall determine the proper classification of such information and whether such information will be redacted.(D)Applicable lawPublic Law 92–463 shall not apply to the panel established under this subsection.(E)Financial interest definedIn this paragraph, the term financial interest—(i)excludes securities held in an index fund; and(ii)includes—(I)any current or contingent ownership, equity, or security interest;(II)an indebtedness or compensated employment relationship; or(III)any right to purchase or acquire any such interest, including a stock option or commodity future.(b)FAA authority(1)In generalAfter reviewing the findings of the review panel submitted under subsection (a)(5), the Administrator may limit, suspend, or terminate an organization designation authorization subject to review under this section.(2)ReinstatementThe Administrator may condition reinstatement of a limited, suspended, or terminated organization designation authorization on the holder’s implementation of any corrective actions determined necessary by the Administrator.(3)Rule of constructionNothing in this subsection shall be construed to limit the Administrator’s authority to take any action with respect to an organization designation authorization, including limitation, suspension, or termination of such authorization.(c)Organization designation authorization process improvementsNot later than 1 year after receipt of the recommendations submitted under subsection (a)(5), the Administrator shall—(1)report to the congressional committees of jurisdiction on—(A)whether the Administrator has concluded that such holder is able to safely and reliably perform all delegated functions in accordance with all applicable provisions of chapter 447 of title 49, United States Code, title 14, Code of Federal Regulations, and other orders or requirements of the Administrator, and, if not, the Administrator shall outline—(i)the risk mitigations or other corrective actions, including the implementation timelines of such mitigations or actions, the Administrator has established for or required of such holder as prerequisites for a conclusion by the Administrator under subparagraph (A); or(ii)the status of any ongoing investigatory actions; and(B)the status of implementation of each of the recommendations of the review panel, if any, with which the Administrator concurs; and (2)report to the congressional committees of jurisdiction on—(A)the status of procedures under which the Administrator will conduct focused oversight of such holder’s processes for performing delegated functions with respect to the design of new and derivative transport airplanes and the production of such airplanes; and(B)the Administrator’s efforts, to the maximum extent practicable and subject to appropriations, to increase the number of engineers, inspectors, and other qualified technical experts, as necessary to fulfill the requirements of this section, in—(i)each office of the Administration responsible for dedicated oversight of such holder; and(ii)the System Oversight Division, or any successor division, of the Aircraft Certification Service.(d)Non-Concurrence with recommendationsNot later than 6 months after receipt of the recommendations submitted under subsection (a)(5), with respect to each recommendation of the review panel with which the Administrator does not concur, if any, the Administrator shall publish on the website of the Administration and submit to the congressional committees of jurisdiction a detailed explanation as to why, including if the Administrator believes implementation of such recommendation would not improve aviation safety.4.Certification oversight staff(a)Authorization of appropriationsThere are authorized to be appropriated to the Administrator $27,000,000 for each of fiscal years 2021 through 2023 to recruit and retain engineers, safety inspectors, human factors specialists, and software and cybersecurity experts and other qualified technical experts who perform duties related to the certification of aircraft, aircraft engines, propellers, and appliances.(b)Recruitment and retention(1)Bargaining unitsNot later than 30 days after the date of enactment of this Act, the Administrator shall begin collaboration with the exclusive bargaining representatives of engineers, safety inspectors, systems safety specialists, and other qualified technical experts certified under section 7111 of title 5, United States Code, to improve recruitment of employees for, and to implement retention incentives for employees holding, positions with respect to the certification of aircraft, aircraft engines, propellers, and appliances. If the Administrator and such representatives are unable to reach an agreement collaboratively, the Administrator and such representatives shall negotiate in accordance with section 40122(a) of title 49, United States Code, to improve recruitment and implement retention incentives for employees described in subsection (a) who are covered under a collective bargaining agreement.(2)Other employeesNotwithstanding any other provision of law, not later than 30 days after the date of enactment of this Act, the Administration shall improve recruitment of, and implement retention incentives for, any individual described in subsection (a) who is not covered under a collective bargaining agreement.(3)Rule of constructionNothing in this section shall be construed to vest in any exclusive bargaining representative any management right of the Administrator, as such right existed on the day before the date of enactment of this Act.(4)Availability of appropriationsAny action taken by the Administrator under this section shall be subject to the availability of appropriations authorized under subsection (a).5.Disclosure of safety-critical information(a)ProhibitionSection 44704 of title 49, United States Code, is amended by striking subsection (e) and inserting the following:(e)Disclosure of safety-Critical information(1)In generalNotwithstanding a delegation described in section 44702(d), the Administrator shall require an applicant for, or holder of, a type certificate for a transport-category aircraft covered under part 25 of title 14, Code of Federal Regulations, to submit safety-critical information with respect to such aircraft to the Administrator in such form, manner, or time as the Administrator may require. Such safety-critical information shall include—(A)any design and operational details, intended functions, and failure modes of any system that, without being commanded by the flight crew, commands the operation of any safety-critical function or feature required for control of an aircraft during flight or that otherwise changes the flight path or airspeed of an aircraft;(B)the design and operational details, intended functions, failure modes, and mode annunciations of autopilot and autothrottle systems, if applicable;(C)any failure or operating condition that the applicant or holder anticipates or has concluded would result in an outcome with a severity level of hazardous or catastrophic, as defined in the appropriate Administration airworthiness requirements and guidance applicable to transport-category aircraft defining risk severity;(D)any adverse handling quality that fails to meet the requirements of applicable regulations without the addition of a software system to augment the flight controls of the aircraft to produce compliant handling qualities; and(E)a system safety assessment with respect to a system described in subparagraph (A) or (B) or with respect to any component or other system for which failure or erroneous operation of such component or system could result in an outcome with a severity level of hazardous or catastrophic, as defined in the appropriate Administration airworthiness requirements and guidance applicable to transport-category aircraft defining risk severity. (2)Ongoing communications(A)Newly discovered informationThe Administrator shall require that an applicant for, or holder of, a type certificate disclose to the Administrator, in such form, manner, or time as the Administrator may require, any newly discovered information or design or analysis change that would materially alter any submission to the Administrator under paragraph (1). (B)Aircraft system development changesThe Administrator shall establish multiple milestones throughout the certification process at which a proposed aircraft system will be assessed to determine whether any change to such system during the certification process is such that such system should be considered novel or unusual by the Administrator.(3)Flight manualsThe Administrator shall ensure that an aircraft flight manual and a flight crew operating manual (as appropriate or applicable) for an aircraft contains a description of the operation of a system described in paragraph (1)(A) and flight crew procedures for responding to a failure or aberrant operation of such system.(4)Civil penalty(A)AmountNotwithstanding section 46301, an applicant for, or holder of, a type certificate that knowingly violates paragraph (1), (2), or (3) of this subsection shall be liable to the Administrator for a civil penalty of not more than $1,000,000 for each violation.(B)Penalty considerationsIn determining the amount of a civil penalty under subparagraph (A), the Administrator shall consider—(i)the nature, circumstances, extent, and gravity of the violation, including the length of time that such safety-critical information was known but not disclosed; and(ii)with respect to the violator, the degree of culpability, any history of prior violations, and the size of the business concern.(5)Revocation and civil penalty for individuals(A)In generalThe Administrator shall revoke any airline transport pilot certificate issued under section 44703 held by any individual who, while acting on behalf of an applicant for, or holder of, a type certificate, knowingly makes a false statement with respect to any of the matters described in subparagraphs (A) through (D) of paragraph (1).(B)Authority to impose civil penaltyThe Administrator may impose a civil penalty under section 46301 for each violation described in subparagraph (A).(6)Rule of constructionNothing in this subsection shall be construed to affect or otherwise inhibit the authority of the Administrator to deny an application by an applicant for a type certificate or to revoke a type certificate of a holder of such certificate.(7)Definition of type certificateIn this subsection, the term type certificate—(A)means a type certificate issued under subsection (a) or an amendment to such certificate; and (B)does not include a supplemental type certificate issued under subsection (b)..(b)Civil penalty authoritySection 44704 of title 49, United States Code, is further amended by adding at the end the following:(f)Hearing requirementThe Administrator may find that a person has violated subsection (a)(6) or paragraph (1), (2), or (3) of subsection (e) and impose a civil penalty under the applicable subsection only after notice and an opportunity for a hearing. The Administrator shall provide a person—(1)written notice of the violation and the amount of penalty; and(2)the opportunity for a hearing under subpart G of part 13 of title 14, Code of Federal Regulations..6.Periodic reviews of organization designation authorizationsSection 44736 of title 49, United States Code, is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)Periodic reviews(1)In generalNot less than once every 7 years, the Administrator shall conduct a comprehensive review of the capability of each ODA holder for the design of an aircraft, aircraft engine, propeller, or appliance pursuant to a delegation by the Administrator under section 44702(d) to meet the requirements of subpart D of part 183 of title 14, Code of Federal Regulations, based on the holder’s organizational structures, requirements applicable to officers and employees, and safety culture.(2)Contents of reviewA comprehensive review under this subsection shall include an assessment of the effectiveness of, and organization-wide adherence to, an ODA holder’s procedures manual and voluntary safety reporting system..7.Limitations on delegationSection 44702(d) of title 49, United States Code, is amended by adding at the end the following:(4)Notwithstanding any other provision of law, the Administrator may not delegate a matter under this subsection—(A)with respect to the certification of the design of a novel or unusual design feature that results in a major change to a type design, except when the Administrator determines—(i)a matter is a routine task; or(ii)during the course of the certification process, that a matter no longer relates to a novel or unusual design feature; or(B)on the sole basis that the Federal Aviation Administration lacks a sufficient number of personnel qualified or with the requisite expertise to perform the function..8.Oversight of organization designation authorization unit members(a)In generalChapter 447 of title 49, United States Code, as amended by this Act, is amended by adding at the end the following:44741.Approval of organization designation authorization unit members(a)In generalBeginning on the date that is 1 year after the date of enactment of the Aircraft Certification Reform and Accountability Act, each individual who is selected on or after such date to become a member of an ODA unit by an ODA holder engaged in the design of an aircraft, aircraft engine, propeller, or appliance and performs an authorized function pursuant to a delegation by the Administrator of the Federal Aviation Administration under section 44702(d)—(1)shall be an employee, a contractor, or the employee of a supplier of the ODA holder; and(2)may not become a member of such unit unless approved by the Administrator pursuant to this section.(b)Process and timeline(1)In generalThe Administrator shall maintain an efficient process for the review and approval of an individual to become a member of an ODA unit under this section.(2)ProcessAn ODA holder described in subsection (a) may submit to the Administrator an application for an individual to be approved to become a member of an ODA unit under this section. The application shall be submitted in such form and manner as the Administrator determines appropriate. The Administrator shall require an ODA holder to submit with such an application information sufficient to demonstrate an individual’s qualifications under subsection (c).(3)TimelineThe Administrator shall approve or reject an individual that is selected by an ODA holder to become an ODA unit member under this section not later than 30 days after the receipt of an application by an ODA holder.(4)Documentation of approvalUpon approval of an individual to become a member of an ODA unit under this section, the Administrator shall provide such individual a letter confirming that such individual has been approved by the Administrator under this section to be an ODA unit member. (5)ReapplicationAn ODA holder may submit an application under this subsection for an individual to become a member of an ODA unit under this section regardless of whether an application for such individual was previously rejected by the Administrator. (c)Qualifications(1)In generalThe Administrator shall issue minimum qualifications for an individual to become a member of an ODA unit under this section. In issuing such qualifications, the Administrator shall consider existing qualifications for Administration employees with similar duties and whether such individual—(A)is technically proficient and qualified to perform the authorized functions sought;(B)has no recent record of serious enforcement action, as determined by the Administrator, taken by the Administrator with respect to any certificate, approval, or authorization held by such individual;(C)is of good moral character (as such qualification is applied to an applicant for an airline transport pilot certificate issued under section 44703); (D)possesses the knowledge of applicable design or production requirements in this chapter and in title 14, Code of Federal Regulations, necessary for performance of the authorized functions sought;(E)possesses a high degree of knowledge of applicable design or production principles, system safety principles, or safety risk management processes appropriate for the authorized functions sought; and(F)meets such testing, examination, training, or other qualification standards as the Administrator determines are necessary to ensure the individual is competent and capable of performing the authorized functions sought.(2)Previously rejected applicationIn reviewing an application for an individual to become a member of an ODA unit under this section, if an application for such individual was previously rejected, the Administrator shall ensure that the reasons for the prior rejection have been resolved or mitigated to the Administrator’s satisfaction before making a determination on the individual’s reapplication. (d)Rescission of approvalThe Administrator may rescind an approval of an individual as a member of an ODA unit granted pursuant to this section at any time and for any reason the Administrator considers appropriate. The Administrator shall develop procedures to provide for notice and opportunity to appeal rescission decisions made by the Administrator. Such decisions by the Administrator are not subject to judicial review.(e)Records and briefings(1)In generalBeginning on the date described in subsection (a), an ODA holder shall maintain, for a period to be determined by the Administrator and with proper protections to ensure the security of sensitive and personal information—(A)any data, applications, records, or manuals required by the ODA holder’s approved procedures manual, as determined by the Administrator;(B)the names, responsibilities, qualifications, and example signature of each member of the ODA unit who performs an authorized function pursuant to a delegation by the Administrator under section 44702(d);(C)training records for ODA unit members and ODA administrators; and(D)any other data, applications, records, or manuals determined appropriate by the Administrator.(2)Congressional briefingNot later than 90 days after the date of enactment of the Aircraft Certification Reform and Accountability Act, and every 90 days thereafter through September 30, 2023, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate a briefing on the implementation and effects of this section, including—(A)the Administration’s performance in completing reviews of individuals and approving or denying such individuals within the timeline required under subsection (b)(3);(B)for any individual rejected by the Administrator under subsection (b) during the preceding 90-day period, the reasoning or basis for such rejection; and(C)any resource, staffing, or other challenges within the Administration associated with implementation of this section.(f)Special review of qualifications(1)In generalNot later than 30 days after the issuance of minimum qualifications under subsection (c), the Administrator shall initiate a review of the qualifications of each individual who on the date on which such minimum qualifications are issued is a member of an ODA unit of a holder of a type certificate for a transport airplane to ensure such individual meets the minimum qualifications issued by the Administrator under subsection (c).(2)Unqualified individualFor any individual who is determined by the Administrator not to meet such minimum qualifications pursuant to the review conducted under paragraph (1), the Administrator—(A)shall determine whether the lack of qualification may be remedied and, if so, provide such individual with an action plan or schedule for such individual to meet such qualifications; or(B)may, if the Administrator determines the lack of qualification may not be remedied, take appropriate action, including prohibiting such individual from performing an authorized function.(3)Deadline(A)The Administrator shall complete the review required under paragraph (1) not later than 18 months after the date on which such review was initiated.(B)If the Administrator fails to complete the review in compliance with subparagraph (A), the Secretary of Transportation shall assume the responsibility for completing the review.(C)The Secretary’s completion of the review under subparagraph (B)—(i)may not be delegated to the Administration; and(ii)shall be completed within 120 days of the date the Secretary’s assumption of responsibility following the Administrator’s failure to complete the review in compliance with subparagraph (A).(4)Savings clauseAn individual approved to become a member of an ODA unit of a holder of a type certificate for a transport airplane under subsection (a) shall not be subject to the review under this subsection.(g)ProhibitionThe Administrator may not authorize an organization or ODA holder to approve an individual selected by an ODA holder to become an ODA unit member under this section.(h)Definitions(1)General applicabilityThe definitions contained in section 44736 shall apply to this section.(2)Transport airplaneThe term transport airplane means a transport-category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2021 through 2023.44742.Interference with the duties of organization designation authorization unit members(a)In generalThe Administrator of the Federal Aviation Administration shall continuously seek to eliminate or minimize interference by an ODA holder that affects the performance of authorized functions by members of an ODA unit.(b)Prohibition(1)In generalIt shall be unlawful for any individual who is employed by an ODA holder to commit an act of interference with an ODA unit member’s performance of authorized functions.(2)Civil penalty(A)IndividualsAn individual shall be subject to a civil penalty under section 46301(a)(1) for each violation under paragraph (1).(B)Savings clauseNothing in this paragraph shall be construed as limiting or constricting any other authority of the Administrator to pursue an enforcement action against an individual or organization for violation of applicable Federal laws or regulations of the Administration.(c)Reporting(1)Reports to ODA holderA member of an ODA unit shall promptly report any instances of interference experienced or witnessed by such member to the office of the ODA holder that is designated to receive such reports.(2)Reports to the FAA(A)In generalThe ODA holder office described in paragraph (1) shall submit to the office of the Administration designated by the Administrator to accept and review such reports any credible instances of interference reported under paragraph (1).(B)ContentsA report to the Administration under this paragraph shall be submitted in a manner, at a time, and in a form prescribed by the Administrator. Such report shall include the results of any investigation conducted by the ODA holder in response to a report of interference, a description of any action taken by the ODA holder as a result of the report of interference, and any other information or potentially mitigating factors the ODA holder or the Administrator deems appropriate.(C)Use of reportThe Administrator may use the information submitted in a report under this paragraph, including the actions taken by an ODA holder in response to a report under paragraph (1), in determining whether to issue a civil penalty pursuant to subsection (b) or whether such civil penalty should be subject to a setoff or compromised.(3)Rule of constructionNothing in this subsection shall be construed to preclude a member of an ODA unit from reporting an instance of interference reported under paragraph (1) directly to the Administration. Each ODA holder shall provide notice to each member of such holder’s ODA unit stating that such individual may report an instance of interference reported under paragraph (1) directly to the Administration.(d)Definitions(1)General applicabilityThe definitions contained in section 44736 shall apply to this section.(2)InterferenceIn this section, the term interference means—(A)blatant or egregious statements or behavior, such as harassment, beratement, or threats, that a reasonable person would conclude was intended to improperly influence or prejudice an ODA unit member’s performance of his or her duties; or(B)the presence of non-ODA unit duties or activities that conflict with the performance of authorized functions by ODA unit members..(b)Lateral communications(1)Contact with administrationThe Administrator shall ensure that employees of the Administration with responsibility for aircraft certification functions may directly contact non-managerial employees of an aircraft manufacturer for consultation regarding the certification of aircraft design, production, and other matters.(2)ProhibitionIt shall be a violation of section 44736(a)(2)(C) of title 49, United States Code, for a manufacturer to prohibit employees from contacting any employee of the Administration or otherwise impose any condition, restriction, or penalty (including by requiring prior notice to or the approval of any supervisor or manager) with respect to such contact, except that such manufacturer may institute reasonable, company-wide policies requiring documentation of communications regarding aircraft design or production between the manufacturer’s employees and Administration employees.(c)ODA program enhancementsSection 44736 of title 49, United States Code, is further amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (A) by striking the semicolon and inserting ; and;(ii)by striking subparagraph (B);(iii)in subparagraph (C) by striking ; and and inserting a period;(iv)by striking subparagraph (D); and(v)by redesignating subparagraph (C) as subparagraph (B); and(B)in paragraph (3) by striking shall— and all that follows through the end and inserting shall conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings.; and(2)in subsection (b)(3)—(A)in subparagraph (A)—(i)by striking clause (i) and redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively;(ii)in clause (i) as redesignated by inserting , as appropriate, after require;(iii)in clause (ii) as redesignated by inserting , as appropriate, after require; and(iv)in clause (iii) as redesignated by inserting when appropriate, before make a reassessment;(B)by striking subparagraph (B);(C)in subparagraph (F) by inserting , when appropriate, before approve; and(D)by redesignating subparagraphs (C), (D), (E), and (F) as subparagraphs (B), (C), (D), and (E), respectively.(d)Technical corrections(1)Section 44737Chapter 447 of title 49, United States Code, is further amended by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740.(2)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended—(A)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and(B)by inserting after the item relating to section 44739 the following new items:44740. Special rule for certain aircraft operations. 44741. Approval of organization designation authorization unit members. 44742. Interference with the duties of organization designation authorization unit members..(3)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code (as redesignated by paragraph (1)), is amended—(A)in the heading by striking the period at the end;(B)in subsection (a)(1) by striking chapter and inserting section; (C)in subsection (b)(1) by striking (1) the second time it appears; and (D)in subsection (c)(2) by adding a period at the end.9.Integrated project teams(a)In generalUpon receipt of an application for a type certificate for a new transport airplane, the Administrator shall convene an interdisciplinary integrated project team responsible for coordinating review of such application.(b)MembershipIn convening an interdisciplinary integrated project team under subsection (a), the Administrator shall appoint employees of the Administration with specialized expertise and experience in the fields of engineering, systems design, human factors, and pilot training, including, at a minimum—(1)not less than 1 designee of the Associate Administrator for Aviation Safety whose duty station is in the Administration’s headquarters;(2)representatives of the Aircraft Certification Service of the Administration;(3)representatives of the Flight Standards Service of the Administration;(4)experts in the fields of human factors, aerodynamics, flight controls, software, and systems design; and(5)any other subject matter expert whom the Administrator determines appropriate.10.Oversight integrity briefingNot later than 1 year after the date of enactment of this Act, the Administrator shall brief the congressional committees of jurisdiction on specific measures the Administrator has taken to reinforce that each employee of the Administration responsible for overseeing an organization designation authorization with respect to the certification of aircraft perform such responsibility in accordance with safety management principles and in the public interest of aviation safety.11.Appeals of certification decisions(a)In generalSection 44704, of title 49, United States Code, is further amended by adding at the end the following:(g)Certification dispute resolution(1)Dispute resolution process and appeals(A)In generalNot later than 60 days after the date of enactment of this subsection, the Administrator shall issue an order establishing—(i)an effective, timely, and milestone-based issue resolution process for type certification activities under subsection (a); and(ii)a process by which a decision, finding of compliance or noncompliance, or other act of the Administration, with respect to compliance with design requirements, may be appealed by a covered person directly involved with the certification activities in dispute on the basis that such decision, finding, or act is erroneous or inconsistent with this chapter, regulations, or guidance materials promulgated by the Administrator, or other requirements. (B)EscalationThe order issued under subparagraph (A) shall provide for—(i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;(ii)automatic elevation to appropriate management personnel of the Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) with a specific period of time agreed to by the Administrator and the type certificate applicant;(iv)initial review by appropriate Administration employees of any appeal described in subparagraph (A)(ii); and(v)subsequent review of any further appeal by appropriate management personnel of the Administration and the Associate Administrator for Aviation Safety.(C)Disposition(i)Written decisionThe Associate Administrator for Aviation Safety shall issue a written decision on each appeal submitted under subparagraph (A)(ii), stating the grounds for the decision of the Associate Administrator.(ii)Report to congressNot later than December 31 of each calendar year through calendar year 2025, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing each appeal resolved under this subsection.(D)Final review(i)In generalA written decision of the Associate Administrator under subparagraph (C) may be appealed to the Administrator for a final review and determination.(ii)Decline to reviewThe Administrator may decline to review an appeal initiated pursuant to clause (i).(iii)Judicial reviewNotwithstanding any other provision of law, neither a final determination of the Administrator under clause (i) nor a decision to decline to review an appeal under clause (ii) shall be subject to judicial review.(2)Prohibited contacts(A)Prohibition generallyDuring the course of an appeal under this subsection, no covered official may engage in an ex parte communication with an individual representing or acting on behalf of an applicant for, or holder of, a certificate under this section in relation to such appeal unless such communication is disclosed pursuant to subparagraph (B).(B)DisclosureIf, during the course of an appeal under this subsection, a covered official engages in, receives, or is otherwise made aware of an ex parte communication, the covered official shall disclose such communication in the public record at the time of the issuance of the written decision in accordance with subsection (g)(1)(C), including the time and date of the communication, subject of communication, and all persons engaged in such communication.(3)DefinitionsIn this subsection:(A)Covered personThe term covered person means either—(i)an employee of the Administration whose responsibilities relate to the certification of aircraft, engines, propellers, or appliances; or(ii)an applicant for, or holder of, a type certificate or amended type certificate issued under this section.(B)Covered officialThe term covered official means the following officials:(i)The Executive Director or any Deputy Director of the Aircraft Certification Service.(ii)The Deputy Executive Director for Regulatory Operations of the Aircraft Certification Service.(iii)The Director or Deputy Director of the Compliance and Airworthiness Division of the Aircraft Certification Service.(iv)The Director or Deputy Director of the System Oversight Division of the Aircraft Certification Service.(v)The Director or Deputy Director of the Policy and Innovation Division of the Aircraft Certification Service.(vi)The Executive Director or any Deputy Executive Director of the Flight Standards Service.(vii)The Associate Administrator or Deputy Associate Administrator for Aviation Safety.(viii)The Deputy Administrator of the Federal Aviation Administration.(ix)The Administrator of the Federal Aviation Administration.(x)Any similarly situated or successor FAA management position, as determined by the Administrator.(C)Major certification process milestoneThe term major certification process milestone means a milestone related to the type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant.(4)Rule of constructionNothing in this subsection shall apply to the communication of a good-faith complaint by any individual alleging—(A)gross misconduct;(B)a violation of title 18; or(C)a violation of any of the provisions of part 2635 or 6001 of title 5, Code of Federal Regulations..(b)Conforming amendmentSection 44704(a) is amended by striking paragraph (6). 12.Employment restrictions(a)Disqualification based on prior employmentAn employee of the Administration with supervisory responsibility may not direct, conduct, or otherwise participate in oversight of a holder of a certificate issued under section 44704 that previously employed such employee in the preceding 1-year period.(b)Post-Employment restrictionsSection 44711(d) of title 49, United States Code, is amended to read as follows:(d)Post-Employment restrictions for inspectors and engineers(1)ProhibitionA person holding a certificate issued under part 21 or 119 of title 14, Code of Federal Regulations, may not knowingly employ, or make a contractual arrangement that permits, an individual to act as an agent or representative of such person in any matter before the Administration if the individual, in the preceding 2-year period—(A)served as, or was responsible for oversight of—(i)a flight standards inspector of the Administration; or(ii)an employee of the Administration with responsibility for certification functions with respect to a holder of a certificate issued under section 44704(a); and(B)had responsibility to inspect, or oversee inspection of, the operations of such person.(2)Written and oral communicationsFor purposes of paragraph (1), an individual shall be considered to be acting as an agent or representative of a certificate holder in a matter before the Administration if the individual makes any written or oral communication on behalf of the certificate holder to the Administration (or any of its officers or employees) in connection with a particular matter, whether or not involving a specific party and without regard to whether the individual has participated in, or had responsibility for, the particular matter while serving as an individual covered under paragraph (1)..13.Professional development and skills enhancement(a)In generalThe Administrator shall—(1)develop a program for regular recurrent training of engineers, inspectors, and other subject-matter experts employed in the Aircraft Certification Service of the Administration in accordance with the training strategy developed pursuant to section 231 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3256); and(2)to the maximum extent practicable, implement measures, including assignments in multiple divisions of the Aircraft Certification Service, to ensure that such engineers and other subject-matter experts in the Aircraft Certification Service have access to diverse professional opportunities that expand their knowledge and skills.(b)ImplementationThe Administrator shall, to the maximum extent practicable, ensure that actions taken pursuant to subsection (a)—(1)permit engineers, inspectors, and other subject matter experts to continue developing knowledge of, and expertise in, new and emerging technologies in systems design, flight controls, principles of aviation safety, system oversight, and certification project management;(2)minimize the likelihood of an individual developing an inappropriate bias toward a designer or manufacturer of aircraft, aircraft engines, propellers, or appliances;(3)are consistent with any applicable collective bargaining agreements; and(4)account for gaps in knowledge and skills between Administration employees and private-sector employees, as identified by the exclusive bargaining representatives certified under section 7111 of title 5, United States Code, for each group of Administration employees covered under this section.14.Voluntary safety reporting program(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall begin collaboration with the exclusive bargaining representatives of engineers, safety inspectors, systems safety specialists, and other subject matter experts certified under section 7111 of title 5, United States Code, to implement a confidential voluntary safety reporting program, in a manner that is consistent with other voluntary reporting programs administered by the Administrator. The program shall include provisions addressing, at a minimum—(1)participation in all facets of the program by the exclusive bargaining representatives for employees identified in the matter preceding this paragraph;(2)protections for frontline employees from adverse employment actions related to their participation in the program;(3)identification of exclusionary criteria; and(4)creation of a corrective action process in order to address safety issues that are identified through the program.(b)NegotiationsIf the Administrator and the representatives described in subsection (a) are unable to reach an agreement collaboratively, the Administrator and such representatives shall negotiate in accordance with section 40122(a) of title 49, United States Code, to reach agreement on the terms and conditions of such a program.15.Compensation limitationNotwithstanding any other provision of law, an employee of the Administration may not receive an adjustment to the employee’s compensation solely on the basis of the employee’s performance in meeting or exceeding a deadline related to the completion of certification functions.16.System safety assessments and other requirements(a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to amend title 14, Code of Federal Regulations, and any associated advisory circular, guidance, or policy of the Administration, in accordance with this section.(b)System safety assessments and other requirementsIn developing regulations under subsection (a), the Administrator shall—(1)require an applicant for an amended type certificate for a transport airplane to—(A)perform a system safety assessment with respect to each proposed design change that the Administrator determines is significant, with such assessment considering the airplane-level effects of individual errors, malfunctions, or failures and realistic pilot response times to such errors, malfunctions, or failures related to such change;(B)update such assessment to account for each subsequent proposed design change that the Administrator determines is significant; and(C)provide appropriate employees of the Administration with the data and assumptions underlying each assessment and amended assessment; and(2)work with other civil aviation authorities representing states of design to ensure such regulations remain harmonized internationally.(c)FAA reviewAppropriate employees of the Aircraft Certification Service and the Flight Standards Service of the Administration shall review each system safety assessment required under subsection (b)(1)(A), updated assessment required under subsection (b)(1)(B), and supporting data and assumptions required under subsection (b)(1)(C), to ensure that each such assessment sufficiently considers the matters listed under subsection (b)(1).17.Flight crew alerting(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall fully implement National Transportation Safety Board recommendations A–19–11 and A–19–12 (as contained in the safety recommendation report adopted on September 9, 2019).(b)ProhibitionBeginning on the date that is 2 years after the date of enactment of this Act, the Administrator may not issue a type certificate for a transport-category aircraft unless—(1)in the case of a transport airplane, such airplane incorporates a flight crew alerting system that, at a minimum, displays and differentiates among warnings, cautions, and advisories, and includes functions to assist the flight crew in prioritizing corrective actions and responding to systems failures; or(2)in the case of a transport-category aircraft other than a transport airplane, the type certificate applicant provides a means acceptable to the Administrator to assist the flight crew in prioritizing corrective actions and responding to systems failures (including by cockpit or flight manual procedures). 18.Amended type certificates(a)Review and reevaluation of amended type certificates(1)International leadershipThe Administrator shall exercise leadership in the creation of international policies and standards relating to the issuance of amended type certificates within the group of international civil aviation authorities known as the Certificate Management Team.(2)Reevaluation of amended type certificatesIn carrying out this subsection, the Administrator shall—(A)encourage Certificate Management Team members to examine and address any relevant covered recommendations (as defined in section 22) relating to the issuance of amended type certificates;(B)reevaluate existing assumptions and practices inherent in the amended type certificate process and assess whether such assumptions and practices are valid; and(C)ensure, to the greatest extent practicable, that Federal regulations relating to the issuance of amended type certificates are harmonized with the regulations of other international states of design.(b)Amended type certificate report and rulemaking(1)Report on certificate management team effortsNot later than 18 months after the date of enactment of this Act, the Administrator shall submit a report to the congressional committees of jurisdiction on the efforts by the Certificate Management Team to modify and harmonize policies and regulations relating to the issuance of amended type certificates.(2)Initiation of actionNot later than 2 years after the date of enactment of this Act, the Administrator shall revise and improve the process of issuing amended type certificates in accordance with this section. Such action may include the revision of guidance, the initiating of a rulemaking, or such other action as the Administrator determines necessary to implement this section. (3)ContentsIn taking an action required under paragraph (2), the Administrator shall—(A)consider—(i)the findings and work of the Certificate Management Team and other similar international harmonization efforts;(ii)any relevant covered recommendations (as defined in section 22); and(iii)whether a fixed time beyond which a type certificate may not be amended would improve aviation safety; and(B)establish the extent to which the following design characteristics should preclude the issuance of an amended type certificate:(i)A new or revised flight control system.(ii)Any substantial changes to aerodynamic stability resulting from a physical change that may require a new or modified software system or control law in order to produce positive and acceptable stability and handling qualities.(iii)A flight control system or augmented software to maintain aerodynamic stability in any portion of the flight envelope that was not required for a previously certified derivative.(iv)A change in structural components (other than a stretch or shrink of the fuselage) that results in a change in structural load paths or the magnitude of structural loads attributed to flight maneuvers or cabin pressurization.(v)A novel or unusual system, component, or other feature whose failure would present a hazardous or catastrophic risk.(4)DeadlineThe Administrator shall finalize the actions initiated under paragraph (2) not later than 3 years after the date of enactment of this Act.(c)International leadershipThe Administrator shall exercise leadership within the International Civil Aviation Organization and among other civil aviation regulators representing states of aircraft design to advocate for the adoption of requirements equivalent to those described in this section.19.Whistleblower protectionsSection 42121 of title 49, United States Code, is amended—(1)by striking subsection (a) and inserting the following:(a)Prohibited discriminationA holder of a certificate under section 44704 or 44705 of this title, or contractor or subcontractor of such holder, may not discharge an employee or otherwise discriminate against an employee with respect to compensation, terms, conditions, or privileges of employment because the employee (or any person acting pursuant to a request of the employee)—(1)provided, caused to be provided, or is about to provide (with any knowledge of the employer) or cause to be provided to the employer or Federal Government information relating to any violation or alleged violation of any order, regulation, or standard of the Federal Aviation Administration or any other provision of Federal law relating to aviation safety under this subtitle or any other law of the United States;(2)has filed, caused to be filed, or is about to file (with any knowledge of the employer) or cause to be filed a proceeding relating to any violation or alleged violation of any order, regulation, or standard of the Federal Aviation Administration or any other provision of Federal law relating to aviation safety under this subtitle or any other law of the United States;(3)testified or is about to testify in such a proceeding; or(4)assisted or participated or is about to assist or participate in such a proceeding.;(2)by striking subsection (d) and inserting the following:(d)Nonapplicability To deliberate violationsSubsection (a) shall not apply with respect to an employee of a holder of a certificate issued under section 44704 or 44705, or a contractor or subcontractor thereof, who, acting without direction from such certificate-holder, contractor, or subcontractor (or such person’s agent), deliberately causes a violation of any requirement relating to aviation safety under this subtitle or any other law of the United States.; and(3)by striking subsection (e) and inserting the following:(e)Contractor definedIn this section, the term contractor means—(1)a person that performs safety-sensitive functions by contract for an air carrier or commercial operator; or(2)a person that performs safety-sensitive functions related to the design or production of an aircraft, aircraft engine, propeller, appliance, or component thereof by contract for a holder of a certificate issued under section 44704..20.Pilot training(a)In generalChapter 447 of title 49, United States Code, as amended by section 8, is further amended by adding at the end the following:44743.Pilot training requirements(a)In general(1)Administrator’s determinationIn establishing any pilot training requirements with respect to a new transport airplane, the Administrator of the Federal Aviation Administration shall independently review any proposal by the manufacturer of such airplane with respect to the scope, format, or minimum level of training required for operation of such airplane.(2)Assurances and marketing representationsBefore the Administrator has established applicable training requirements, an applicant for a new or amended type certificate for an airplane described in paragraph (1) may not, with respect to the scope, format, or magnitude of pilot training for such airplane—(A)make any assurance, whether verbal or in writing, to a potential purchaser of such airplane unless a clear and conspicuous disclaimer (as defined by the Administrator) is included regarding the status of training required for operation of such airplane; or(B)provide financial incentives (including rebates) to a potential purchaser of such airplane regarding the scope, format, or magnitude of pilot training for such airplane.(b)Pilot response timeBeginning on the day after the date on which regulations are issued under section 20(b)(5) of the Aircraft Certification Reform and Accountability Act, the Administrator may not issue a new or amended type certificate for an airplane described in subsection (a) unless the applicant for such certificate has demonstrated to the Administrator that the applicant has accounted for realistic assumptions regarding the time for pilot responses to non-normal conditions in designing the systems and instrumentation of such airplane. Such assumptions shall—(1)be based on test data, analysis, or other technical validation methods; and(2)account for generally accepted scientific consensus among experts in human factors regarding realistic pilot response time.(c)DefinitionIn this section, the term transport airplane means a transport-category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane. . (b)Conforming amendmentThe analysis for chapter 447 of title 49, United States Code, is further amended by adding at the end the following: 44743. Pilot training requirements..(c)Expert safety review(1)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall initiate an expert safety review of assumptions relied upon by the Administration and manufacturers of transport-category aircraft in the design and certification of such aircraft.(2)ContentsThe expert safety review required under paragraph (1) shall include—(A)a review of Administration regulations, guidance, and directives related to pilot response assumptions relied upon by the FAA and manufacturers of transport-category aircraft in the design and certification of such aircraft;(B)a focused review of the assumptions relied on regarding the time for pilot responses to non-normal conditions in designing such aircraft’s systems and instrumentation;(C)a review of revisions made to the airman certification standards for certificates over the last four years, including any possible effects on pilot competency in basic manual flying skills;(D)consideration of the global nature of the aviation marketplace, varying levels of pilot competency, and differences in pilot training programs worldwide; and(E)a process for aviation stakeholders, including pilots, airlines, inspectors, engineers, test pilots, human factors experts, and other aviation safety experts, to provide and discuss any observations, feedback, and best practices.(3)Report and recommendationsNot later than 30 days after the conclusion of the expert safety review pursuant to paragraph (1), the Administrator shall submit to the congressional committees of jurisdiction a report on the results of the review, any recommendations for actions or best practices to ensure the FAA and the manufacturers of transport-category aircraft have accounted for pilot response assumptions to be relied upon in the design and certification of transport-category aircraft.(4)TerminationThe expert safety review shall end upon submission of the report required pursuant to paragraph (3).(5)RegulationsThe Administrator shall issue such regulations as are necessary to implement the recommendations of the expert safety review that the Administrator determines are necessary to improve aviation safety.(d)Call to action on airman certification standards(1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall initiate a call to action safety review of pilot certification standards in order to bring stakeholders together to share lessons learned, best practices, and implement actions to address any safety issues identified.(2)ContentsThe call to action safety review required under paragraph (1) shall include—(A)a review of Administration regulations, guidance, and directives related to the pilot certification standards, including the oversight of those processes;(B)a review of revisions made to the pilot certification standards for certificates over the last four years, including any possible effects on pilot competency in manual flying skills and effectively managing automation to improve safety; and(C)a process for aviation stakeholders, including aviation students, instructors, designated pilot examiners, pilots, airlines, labor, and aviation safety experts, to provide and discuss any observations, feedback, and best practices.(3)Report and recommendationsNot later than 90 days after the conclusion of the call to action safety review pursuant to paragraph (1), the Administrator shall submit to the congressional committees of jurisdiction a report on the results of the review, any recommendations for actions or best practices to ensure pilot competency in basic manual flying skills and in effective management of automation, and actions the Administrator will take in response to the recommendations.(e)International pilot training(1)In generalThe Secretary of Transportation, the Administrator, and other appropriate officials of the Government shall exercise leadership in setting global standards to improve air carrier pilot training and qualifications for—(A)monitoring and managing the behavior and performance of automated systems;(B)controlling the flightpath of aircraft without autoflight systems engaged;(C)effectively utilizing and managing autoflight systems, when appropriate;(D)effectively identifying situations in which the use of autoflight systems is appropriate and when such use is not appropriate; and(E)recognizing and responding appropriately to non-normal conditions.(2)International leadershipThe Secretary, the Administrator, and other appropriate officials of the Government shall exercise leadership under subsection (a) by working with—(A)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;(B)other international organizations and fora; and(C)the private sector.(3)ConsiderationsIn exercising leadership under paragraph (1), the Secretary, the Administrator, and other appropriate officials of the Government shall consider—(A)the latest information relating to human factors;(B)aircraft manufacturing trends, including those relating to increased automation in the cockpit;(C)the extent to which cockpit automation improves aviation safety and introduces novel risks;(D)the availability of opportunities for pilots to practice manual flying skills;(E)the need for consistency in maintaining and enhancing manual flying skills worldwide;(F)recommended practices of other countries that enhance manual flying skills and automation management; and(G)whether a need exists for initial and recurrent training standards for improve pilots’ proficiency in manual flight and in effective management of autoflight systems.(4)Congressional briefingThe Secretary, the Administrator, and other appropriate officials of the Government shall provide to the congressional committees of jurisdiction regular briefings on the status of efforts undertaken pursuant to this section.21.Nonconformity with approved type designSection 44704(a) of title 49, United States Code, is further amended by adding at the end the following:(6)Nonconformity with approved type design(A)In generalExcept as provided in subparagraph (D), a holder of a production certificate for an aircraft may not present a nonconforming aircraft to the Administrator for issuance of an airworthiness certificate.(B)Civil penaltyNotwithstanding section 46301, a production certificate holder who knowingly violates subparagraph (A) shall be liable to the Administrator for a civil penalty of not more than $1,000,000 for each nonconforming aircraft.(C)Penalty considerationsIn determining the amount of a civil penalty under subparagraph (B), the Administrator shall consider—(i)the nature, circumstances, extent, and gravity of the violation, including the length of time the nonconformity was known but not disclosed; and(ii)with respect to the violator, the degree of culpability, any history of prior violations, and the size of the business concern. (D)Remedial actionThe Administrator may permit a production certificate holder to present a nonconforming aircraft to the Administrator for an airworthiness certificate if—(i)the Administrator determines the nonconformity, when compared to the configuration approved as part of the type design, does not diminish by any degree the aircraft’s safe operation without any change in flight crew operating procedures;(ii)the Administrator determines the nonconformity was not the product of an intentional decision by the production certificate holder to alter the aircraft’s configuration from the approved type design;(iii)the production certificate holder has fully complied with subparagraph (E);(iv)the production certificate holder agrees to correct the nonconformity on all nonconforming aircraft within a timeframe that is—(I)prescribed by the Administrator; and(II)commensurate with the severity of the nonconformity;(v)the production certificate holder informs a person who is to take delivery of the nonconforming aircraft of the nonconformance prior to its delivery; and(vi)the production certificate holder agrees not to impose any penalty, financial or otherwise, on a person that chooses to delay the delivery of a nonconforming aircraft until the production certificate holder, to the Administrator’s satisfaction, conforms the aircraft to the approved type design of such aircraft. (E)Notification and proposed remedial actionA production certificate holder shall, within 5 days of determining that such production certificate holder delivered a nonconforming aircraft, notify the Administrator, the purchaser of the airplane, and (if the purchaser is a lessor) the intended operator of the airplane, if known. A notification under this clause shall describe—(i)the nonconformity in detail; and(ii)the production certificate holder’s initial proposal for actions necessary to eliminate the nonconformity.(F)Nonconforming aircraft definedIn this paragraph, the term nonconforming aircraft means an aircraft that does not conform to the approved type design for such aircraft type..22.Implementation of recommendations(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit a report to the congressional committees of jurisdiction on the status of the Administration’s implementation of covered recommendations.(b)ContentsThe report required under subsection (a) shall contain, at a minimum—(1)a list and description of all covered recommendations;(2)a determination of whether the Administrator concurs, concurs in part, or does not concur with each covered recommendation;(3)an implementation plan and schedule for all covered recommendations the Administrator concurs or concurs in part with; and(4)for each covered recommendation with which the Administrator does not concur (in whole or in part), a detailed explanation as to why.(c)Covered recommendations definedIn this section, the term covered recommendations means recommendations made by the following entities in any review initiated in response to the accident of Lion Air flight 610 on October 29, 2018, or Ethiopian Airlines flight 302 on March 10, 2019, that recommend Administration action:(1)The National Transportation Safety Board.(2)The Joint Authorities Technical Review.(3)The inspector general of the Department of Transportation.(4)The Safety Oversight and Certification Advisory Committee, or any special committee thereof.(5)Any other entity the Administrator may designate.23.Oversight of FAA compliance program(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish an Executive Council within the Administration to oversee the use and effectiveness across program offices of the Administration’s Compliance Program, described in Order 8000.373A dated October 31, 2018.(b)Compliance program oversightThe Executive Council established under this section shall—(1)monitor, collect, and analyze data on the use of the Compliance Program across program offices of the Administration, including data on enforcement actions and compliance actions pursued against regulated entities by such program offices;(2)conduct an evaluation of the Compliance Program, not less frequently than annually each calendar year through 2023, to assess the functioning and effectiveness of such program in meeting the stated goals and purpose of the program;(3)provide reports to the Administrator containing the results of any evaluation conducted under paragraph (2), including identifying in such report any nonconformities or deficiencies in the implementation of the program and compliance of regulated entities with safety standards of the Administration;(4)make recommendations to the Administrator on regulations, guidance, performance standards or metrics, or other controls that should be issued by the Administrator to improve the effectiveness of the Compliance Program in meeting the stated goals and purpose of the program and to ensure the highest levels of aviation safety; and(5)carry out any other oversight duties with respect to implementation of the Compliance Program and assigned by the Administrator.(c)Executive council(1)Executive council membershipThe Compliance Program Executive Council shall be comprised of representatives from each program office with regulatory responsibility as provided in Order 8000.373A.(2)ChairpersonThe Executive Council shall be chaired by a person, who shall be appointed by the Administrator and shall report directly to the Administrator.(3)IndependenceThe Secretary of Transportation, the Administrator, or any officer or employee of the Administration may not prevent or prohibit the chair of the Executive Council from performing the activities described in this section or from reporting to Congress on such activities.(4)DurationThe Executive Council shall terminate on October 1, 2023.(d)Annual briefingEach calendar year through 2023, the chair of the Executive Council shall provide a briefing to the congressional committees of jurisdiction on the effectiveness of the Administration’s Compliance Program in meeting the stated goals and purpose of the program and the activities of the office described in subsection (b), including any reports and recommendations made by the office during the preceding calendar year.24.Settlement agreement(a)Sense of congressIt is the sense of Congress that the Administrator should fully exercise all rights and pursue all remedies available to the Administrator under any settlement agreement between the Administration and the holder of a type certificate and production certificate for transport airplanes executed on December 18, 2015, including a demand for full payment of any applicable civil penalties deferred under such agreement, if the Administrator concludes that such holder has not fully performed all obligations incurred under such agreement.(b)Congressional briefingNot later than February 1, 2021, and every 6 months thereafter until a certificate holder described in subsection (a) has fully performed all obligations incurred by such certificate holder under such settlement agreement, the Administrator shall brief the congressional committees of jurisdiction on action taken consistent with subsection (a).25.Human factors(a)Aircraft certification process(1)EvaluationNot later than 18 months after the date of enactment of this Act, the Administrator (acting through the Associate Administrator for Aviation Safety of the Administration) shall—(A)conduct an evaluation of the development of tools and methods to support the integration of human factors assessment and system safety assessments of human interaction with flight deck and flight control systems for transport airplanes into the aircraft certification process under section 44704 of title 49, United States Code; and(B)develop a framework to better integrate human factors throughout such aircraft certification process with the objective of improving safety by designing systems and training pilots in a manner that accounts for contemporary knowledge to reduce the possibility of an accident resulting in whole or in part from the pilot’s interaction with the aircraft.(2)Report to CongressNot later than 60 days after the completion of the evaluation required under paragraph (1), the Administrator shall submit to Congress a report detailing the findings of such report and a plan for implementation based on such findings of such report.(3)ImplementationUpon submission of the report required under paragraph (2), the Administrator shall implement the findings of such evaluation.(b)Human factors education program(1)In generalThe Administrator shall develop a human factors education program that addresses the effects of modern flight deck systems, including automated systems, on human performance for transport airplanes and the approaches for better integration of human factors in aircraft design and certification.(2)Target audienceThe human factors education program shall be integrated into the training protocol in existence as of the date of the enactment of this Act such that such program is routinely administered to the following:(A)Appropriate employees within the Flight Standards Service.(B)Appropriate employees within the Aircraft Certification Service.(C)Other employees or authorized representatives determined to be necessary by the Administrator.(c)Transport airplane manufacturer information sharingThe Administrator shall—(1)require each transport airplane manufacturer to provide the Administrator with the information or findings necessary for flight crew to be trained on flight deck systems;(2)ensure the information or findings under paragraph (1) adequately includes consideration of human factors; and(3)ensure that each transport airplane manufacturer identifies any technical basis, justification or rationale for the information and findings under paragraph (1).26.Technical correctionsSection 46301 of title 49, United States Code, is amended—(1)in subsection (a)(1)(A) by striking (except sections 44717 and 44719–44723) and inserting (except sections 44704(a)(6), 44704(e)(4), 44717, and 44719–44723);(2)in subsection (a)(5)(A) by striking (except sections 44717–44723) and inserting (except sections 44704(a)(6), 44704(e)(4), and 44717–44723);(3)in subsection (d)(2) by striking (except sections 44717 and 44719–44723) and inserting (except sections 44704(a)(6), 44704(e)(4), 44717, and 44719–44723); and (4)in subsection (f)(1)(A)(i) by striking (except sections 44717 and 44719–44723) and inserting (except sections 44704(a)(6), 44704(e)(4), 44717, and 44719–44723).27.DefinitionsIn this Act:(1)Administration; FAAThe terms Administration and FAA mean the Federal Aviation Administration.(2)AdministratorThe term Administrator means the Administrator of the FAA.(3)Organization designation authorizationThe term organization designation authorization has the same meaning given such term in section 44736 of title 49, United States Code.(4)Congressional committees of jurisdictionThe term congressional committees of jurisdiction means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(5)Human factorsThe term human factors means a multidisciplinary set of principles developed to holistically explain and predict pilot behavior in relation to the management of the operation of an aircraft, including the pilot’s management of aircraft systems and response to systems failures and non-normal conditions.(6)Transport airplaneThe term transport airplane means a transport-category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane.(7)Type certificateThe term type certificate—(A)means a type certificate issued pursuant to section 44704(a) of title 49, United States Code, or an amendment to such certificate; and(B)does not include a supplemental type certificate issued under section 44704(b) of such section.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk